  Case 20-31117       Doc 10     Filed 05/14/20 Entered 05/14/20 15:25:58             Desc Main
                                   Document     Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


In Re:                                                          Chapter 7 BKY No. 20-31117

         COLETTE M. BREITER
                                                                             STIPULATION
                               Debtor(s)

_____________________________________________________________________________________


         1.    This chapter 7 bankruptcy was filed on April 20, 2020 and is pending in this court.

       2.      The debtor had previously filed a chapter 7 bankruptcy on June 25, 2020. She
received a chapter 7 discharge on September 25, 2012 in the prior case.

        3.       The present case was filed as a result of confusion regarding the date of the previous
filing and a failure of debtor's counsel's firm to properly employ routine procedures that would have
prevented an infirm filing, not by intent of the debtor to fraudulently obtain an untimely discharge.

        4.     The United State Trustee has filed a motion to deny the discharge in the instant case,
noting the previous discharge was granted within eight years of the current case.

        5.      The parties agree that the debtor is not eligible for a discharge in this case and hereby
stipulate thereto.

        6.      The debtor's schedules show no property of value to the bankruptcy estate and thus no
likelihood of a dividend to creditors.

       7.      Given the above, there is no useful purpose evident in continuing to administer this
bankruptcy case and the parties hereto request that the case be dismissed and closed forthwith
without entry of a discharge.


Dated: May 14, 2020                                        /e/ Michael Dietz______+
                                                           Michael Dietz, Trustee
                                                           30 3rd Street SE Suite 400
                                                           Rochester, MN 55904
                                                           Telephone: (507) 288-9111

Dated: May 14, 2020                                        /e/ Mark Halverson
                                                           Mark Halverson
                                                           Attorney for Debtor
                                                           Colette M. Breiter
                                                           Halverson Law Office
Case 20-31117     Doc 10   Filed 05/14/20 Entered 05/14/20 15:25:58     Desc Main
                             Document     Page 2 of 4


                                               P.O. Box 3544
                                               Mankato, MN 56002
                                               507-345-1535

Dated: May 14, 2020                            JAMES L. SNYDER
                                               ACTING UNITED STATES
                                               TRUSTEE REGION 12

                                      BY:      /e/ Sarah J. Wencil_______
                                               Sarah J. Wencil Trial Attorney
                                               1015 U.S. Courthouse
                                               300 South Fourth St.
                                                Minneapolis, MN
                                                55415 (612) 334-1350
                                                IA ATTY NO. 14014
  Case 20-31117       Doc 10     Filed 05/14/20 Entered 05/14/20 15:25:58             Desc Main
                                   Document     Page 3 of 4


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In Re:                                                          Chapter 7 BKY No. 20-31117

         COLETTE M. BREITER
                                                                             ORDER
                               Debtor(s)

_____________________________________________________________________________________


         1.    The United State Trustee has filed a motion to deny the discharge in the instant case.

       2.      The relevant parties agree that the debtor is not eligible for a discharge in this case
and have stipulated thereto.

       3.      The parties have agreed there is no useful purpose evident in continuing to
administer this bankruptcy case and have requested that the case be dismissed and closed forthwith
without entry of a discharge.



         WHEREFORE , this bankruptcy case is hereby dismissed without prejudice.


Dated: May____, 2020                                          ______________________________
                                                              The Honorable Hon. William J. Fisher
                                                              United States Bankruptcy Judge
  Case 20-31117        Doc 10      Filed 05/14/20 Entered 05/14/20 15:25:58              Desc Main
                                     Document     Page 4 of 4


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
                               THIRD DIVISION
______________________________________________________________________________


In Re:                                                           Chapter 7 BKY No. 20-31117
         COLETTE M. BREITER

                                Debtor(s)


                                          UNSWORN DECLARATION
                                          OF SERVICE
______________________________________________________________________________

        I, Marian Determan, an employee of the law firm Halverson Law Office, declare that on
May 14, 2020, I delivered a copy of the attached STIPULATION in person and/or by facsimile
and/or by first class mail, postage prepaid and/or electronically delivered by e-mail notification under
CM/ECF on the date e-filed with the Court to each entity named below and/or on the following page
at the address stated for each entity.

         Colette Breiter
         47557 120th St
         Blue Earth, MN 56013


Executed on May 14, 2020                               /e/ Marian Determan
                                                       Marian Determan
                                                       Halverson Law Office
                                                       600 South 2nd Street
                                                       PO Box 3544
                                                       Mankato, MN 56002-3544
                                                       507-345-1535
